
	

115 S969 IS: Supporting Children of the National Guard and Reserve Act
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 969
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Ms. Klobuchar (for herself, Ms. Collins, Mr. Kaine, Mr. Markey, Mr. Van Hollen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to expand the military student
			 identifier program to cover students with a parent who serves in the
			 reserve component of the Armed Forces.
	
	
		1.Short title
 This Act may be cited as the Supporting Children of the National Guard and Reserve Act.
 2.Annual State report cardSection 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) is amended by striking on active duty (as defined in section 101(d)(5) of such title).
		
